Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
Response to Amendment
This action is responsive to remarks and amendment filed on 6/1/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-6 and 8-21 are pending in this Office Action. Claim 7 is cancelled.  Claim 21 is newly added. Claims 1, 9 and 16 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 9 and 16 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 17 of U.S. Patent No 10,089,358 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The current application and the Patent both are claiming an indicator matrix generator to determine an indicator matrix including panelist vectors for panelists based on panelist data associated with the panelists, a first one of the panelist vectors for a first one of the panelists to indicate whether the first one of the panelists: has a first characteristic; meets a first criterion based on the first characteristic and a second characteristic; has a third characteristic; and meets a second criterion based on the third characteristic and a fourth characteristic; and a matrix reducer to reduce the indicator matrix to a set of unique panelist vectors that represent partitions of the panelist data, the partitions of the panelist data to utilize less storage capacity than the panelist data. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an apparatus to partition panelist data, the apparatus comprising: an indicator matrix generator to determine an indicator matrix including panelist vectors for panelists based on panelist data associated with the panelists, a first one of the panelist vectors for a first one of the panelists to indicate whether the first one of the panelists: has a first characteristic; meets a first criterion based on the first characteristic and a second characteristic; has a third characteristic; and meets a second criterion based on the third characteristic and a fourth characteristic; and a matrix reducer to reduce the indicator matrix to a set of unique panelist vectors that represent partitions of the panelist data, the partitions of the panelist data to utilize less storage capacity than the panelist data. That is, other than reciting “apparatus”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “apparatus” language, “to determine” in the context of this claim encompasses to determine an indicator matrix including panelist vectors for panelists based on panelist data associated with the panelists. Similarly, the limitation of to determine an indicator matrix including panelist vectors for panelists based on panelist data associated with the panelists, a first one of the panelist vectors for a first one of the panelists to indicate whether the first one of the panelists: has a first characteristic; meets a first criterion based on the first characteristic and a second characteristic; has a third characteristic; and meets a second criterion based on the third characteristic and a fourth characteristic, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in 
	The applicant argued that claim 1 is clearly tied to a technical improvement in the field of data storage and data processing of data that includes reducing the burdens on a processor and memory. Such technical improvement improves the operation of a computing system by improving the operational efficiency of the computer. For example, when the size of the data set to be processed is reduced according to the methods set forth in claim 1, the operational efficiency of the computer is improved. 
However, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 
		
Response to Arguments
	Applicant's arguments with respect to claims 1-6 and 8-21 have been fully considered but they are not persuasive.
Regarding claims 1, 9 and 16, the amended claims 1, 9 and 16 introduce new limitations and the applicant argued that Eggers in view of BHATTACHERJEE does not teach the newly added limitations.
In response to the amendment and the argument, Examiner respectfully submits Eggers in view of Bollinger explicitly teaches the features as the amended claims 1, 9 and 16 per the rejection under 103(a).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-5, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers et al (US Pub. No. 2011/0264617 A1), hereinafter “Eggers” in view of Bollinger et al. (US Pub. No. 2007/0219992 A1), hereinafter “Bollinger”.
Regarding claim 1, Eggers teaches an apparatus to partition panelist data, the apparatus comprising: 
at least one memory; computer readable instructions; and at least one processor to execute the computer readable instructions (Eggers, See Figure 1 element 101 CPU, element 102, memory, element 104 computer-readable media drive.  See [0021], central processing unit ("CPU") 101 for executing computer programs) to at least:
	determine an indicator matrix including panelist vectors for panelists based on panelist data associated with the panelists (Eggers, See Figure 5), a first one of the panelist vectors for a first one of the panelists to indicate whether the first one of the panelists: 
		has a first characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility uses various approaches to construct decision trees, including fully-automated approaches such as an exhaustive approach and a progressive Monte Carlo approach, as well as partially-automated approaches such as those that permit a human user to specify a portion of the decision tree. In some embodiments, the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by the nodes of the tree that are on the path from the root node of the tree to the node in question. In particular, each observation is said to map to a single leaf node of the tree); 
		meets a first criterion based on the first characteristic and a second characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility uses various approaches to construct decision trees, including fully-automated approaches such as an exhaustive approach and a progressive Monte Carlo approach, as well as partially-automated approaches such as those that permit a human user to specify a portion of the decision tree. In some embodiments, the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by the nodes of the tree that are on the path from the root node of the tree to the node in question. In particular, each observation is said to map to a single leaf node of the tree); 
		has a third characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by the nodes of the tree that are on the path from the root node of the tree to the node in question. In particular, each observation is said to map to a single leaf node of the tree); and 
		meets a second criterion based on the third characteristic and a fourth characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility uses various approaches to construct decision trees, including fully-automated approaches such as an exhaustive approach and a progressive Monte Carlo approach, as well as partially-automated approaches such as those that permit a human user to specify a portion of the decision tree. In some embodiments, the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by the nodes of the tree that are on the path from the root node of the tree to the node in question. In particular, each observation is said to map to a single leaf node of the tree).
	Eggers teaches the facility decomposes each variable into its complete set of unique binary combinations, where a binary combination maps the variable's categories to create only two categories (Eggers, See [0032]) and does not explicitly disclose identify a set of unique panelist vectors that represent partitions of the panelist data; weight and store the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the 2U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated January 29, 2021 respective ones of the stored unique panelist vectors; and discard remaining ones of the panelist vectors not included in the set of unique panelist vectors and discard the panelist data to reduce an amount of data to be stored in the at least one memory.
	However, Eggers teaches FIG. 4 is a flow diagram showing steps typically performed by the facility in some embodiments to decompose each major variable that is in both the reference and subject data sets into its complete set of unique binary combinations, also called minor variables. The variables contained in the data sets as shown in FIG. 3 are sometimes referred to herein as "major variables." In contrast, as is discussed in greater detail below, the facility treats each of the unique binary combinations into which each major variable is decomposed "minor variable" (Eggers, See [0041]). 
	Hence, Eggers teaches identify a set of unique panelist vectors that represent partitions of the panelist data; weight and store the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the2U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated January 29, 2021respective ones of the stored unique panelist vectors; and discard remaining ones of the panelist vectors not included in the set of unique panelist vectors and discard the panelist data to reduce an amount of data to be stored in the at least one memory (Eggers, See [0044], FIG. 5 is a table diagram showing the result of decomposing a sample major variable into minor variables. FIG. 5 shows major column 303 containing values for the major variable region that corresponds to column 303 as shown in FIG. 3. FIG. 5 further includes minor columns 501-507, each of which contains values for one of the minor variables into which the facility decomposes the major variable region. As an example, minor column 501 contains a 1 for each respondent in the East region, and a 0 for each respondent in the North, South or West region. As another example, column 507 contains a 1 for each respondent in the East region or West region, and a 0 for each respondent in the North region or South region. It is minor columns like these, corresponding to minor variables, that will be included in each interior node of the decision tree later generated by the facility (e.g. the ones are not included are removed). See [0073], FIG. 7 is a flow diagram showing steps typically performed by the facility in order to complete a candidate tree in accordance with step 605 in some embodiments. The facility repeats step 701-705 until the candidate tree can no longer be extended and still satisfy the tree-defining parameters. In step 702, the facility selects a leaf node of the candidate tree, such as by selecting it stochastically. For this selection, each leaf node is weighted by the total set dissimilarity of the observations of the subject data set that map to this leaf node when compared to the observations of the reference data set that map to this leaf node. An observation maps to the leaf node if the observation has binary, i.e. minor, variable values that are consistent with the path from the root of the tree to the leaf node in question). 
	Furthermore, Bollinger teaches weight and store the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the2U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated January 29, 2021respective ones of the stored unique panelist vectors (Bollinger, See [0060], Using the weight information, it is possible to define various filter criteria. For single items and for item aggregates, at least the following filter criteria may be relevant: weight, support times weight (total weight over the entire input data), average weight of the transactions that support the item of aggregate and average weight of the transaction groups that support the item or aggregate. For rule patterns having a body (left hand side) and a head (right hand side), additionally the following filter criteria may be relevant: weight of the rule body, weight of the rule head, support times weight for the rule head, support times weight for the rule body, and accessible additional total weight.  See [0063], This enables that information for all simultaneously evaluated candidates (that is, for a set of similar candidate patterns) can be efficiently modified and stored within one single unsigned integer variable which is reinterpreted as bit field of length N); and discard remaining ones of the panelist vectors not included in the set of unique panelist vectors and discard the panelist data to reduce an amount of data to be stored in the at least one memory (Bollinger, See [0115], FIG. 8 shows a flowchart of a method 800 for compressing data comprised in a plurality of transactions. In step 801, statistical measures about the items and possible taxonomy parents are determined. This can be done, for example, using an item hash table storing hash values of the original item identifiers and the frequencies of the items. If taxonomy has been defined, frequencies of all taxonomy parents are calculated and added to the item hash table. In step 802, which is optional, non-frequent items that have no frequent taxonomy parents are discarded).
Bollinger teaches methods and apparatus, including computer program products, implementing and using techniques for pattern detection in input data containing several transactions, each transaction having at least one item. Filter conditions for interesting patterns are received, and a first set of filter conditions applicable in connection with generation of candidate patterns is determined. An evaluated candidate pattern is selected as a parent candidate pattern, and evaluation information about the parent candidate pattern is maintained. Child candidate patterns are generated by extending the parent candidate pattern and taking into account the first set of filter conditions. The child candidate patterns are evaluated with respect to the input data together in sets of similar candidate patterns and based on the evaluation information about the parent candidate pattern. At least one child candidate pattern successfully passing the evaluation step is recursively used as a parent candidate pattern (Bollinger, See ABSTRACT) can be utilized by Eggers to reduce the partitioned panelists matrix and to increase system performance.

	Regarding claim 2, Eggers in view of Bollinger further teaches the apparatus of claim 1, wherein the at least one processor is to assign labels to the unique panelist vectors (Eggers, See [0047]-[0048]). 
	Regarding claim 3, Eggers in view of Bollinger further teaches the apparatus of claim 2, wherein the at least one processor is to: store the labels assigned to the unique panelist vectors in the at least one memory (Eggers, See [0044]). 
	Regarding claim 4, Eggers in view of Bollinger further teaches the apparatus of claim 2, wherein the at least one processor is to attach respective descriptions to the unique panelist vectors, the descriptions to indicate whether respective ones of the unique panelist vectors have the first characteristic, the second characteristic, the third characteristic and the fourth characteristic (Eggers, See [0047]-[0048] and Figure 5). 
	Regarding claim 5, Eggers in view of Bollinger further teaches the apparatus of claim 2, wherein the at least one processor is to assign panelist labels to the panelists, the panelist labels corresponding to the labels assigned to the unique panelist vectors (Eggers, See [0047]-[0048] and  Figure 5). 
	Regarding claim 8, Eggers in view of Bollinger further teaches the apparatus of claim 1, wherein the at least one processor is to determine the first criterion and the second criterion based on characteristics exhibited by a number of the panelists (Eggers, See [0031]). 

	Regarding claim 9, Eggers teaches a method to partition panelist data, the method comprising: 
	determining, by executing an instruction with a processor (Eggers, See Figure 1 element 101 CPU), an indicator matrix including panelist vectors for panelists based on panelist data associated with the panelists (Eggers, See Figure 5), a first one of the panelist vectors for a first one of the panelists to indicate whether the first one of the panelists: 
		has a first characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by the nodes of the tree that are on the path from the root node of the tree to the node in question. In particular, each observation is said to map to a single leaf node of the tree); 	
		meets a first criterion based on the first characteristic and a second characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility uses various approaches to construct decision trees, including fully-automated approaches such as an exhaustive approach and a progressive Monte Carlo approach, as well as partially-automated approaches such as those that permit a human user to specify a portion of the decision tree. In some embodiments, the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the ; 
		has a third characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility uses various approaches to construct decision trees, including fully-automated approaches such as an exhaustive approach and a progressive Monte Carlo approach, as well as partially-automated approaches such as those that permit a human user to specify a portion of the decision tree. In some embodiments, the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by the nodes of the tree that are on the path from the root node of the tree to the node in question. In particular, each observation is said to map to a single leaf node of the tree); and 	
		meets a second criterion based on the third characteristic and a fourth characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by the nodes of the tree that are on the path from the root node of the tree to the node in question. In particular, each observation is said to map to a single leaf node of the tree).
	Eggers teaches the facility decomposes each variable into its complete set of unique binary combinations, where a binary combination maps the variable's categories to create only two categories (Eggers, See [0032]) and does not explicitly disclose identifying a set of unique panelist vectors that represent partitions of the panelist data; weighting and storing the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the2U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated January 29, 2021 respective ones of the stored unique panelist vectors; and discarding remaining ones of the panelist vectors not included in the set of unique panelist vectors and discarding the panelist data to reduce an amount of data to be stored in the at least one memory.
	However, Eggers teaches FIG. 4 is a flow diagram showing steps typically performed by the facility in some embodiments to decompose each major variable that is in both the reference and subject data sets into its complete set of unique binary combinations, also called minor Eggers, See [0041]). 
	Hence, Eggers teaches identifying a set of unique panelist vectors that represent partitions of the panelist data; weighting and storing the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the2U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated January 29, 2021 respective ones of the stored unique panelist vectors; and discarding remaining ones of the panelist vectors not included in the set of unique panelist vectors and discarding the panelist data to reduce an amount of data to be stored in the at least one memory (Eggers, See [0044], FIG. 5 is a table diagram showing the result of decomposing a sample major variable into minor variables. FIG. 5 shows major column 303 containing values for the major variable region that corresponds to column 303 as shown in FIG. 3. FIG. 5 further includes minor columns 501-507, each of which contains values for one of the minor variables into which the facility decomposes the major variable region. As an example, minor column 501 contains a 1 for each respondent in the East region, and a 0 for each respondent in the North, South or West region. As another example, column 507 contains a 1 for each respondent in the East region or West region, and a 0 for each respondent in the North region or South region. It is minor columns like these, corresponding to minor variables, that will be included in each interior node of the decision tree later generated by the facility (e.g. the ones are not included are removed). See [0073], FIG. 7 is a flow diagram showing steps typically performed by the facility in order to complete a candidate tree in accordance with step 605 in some embodiments. The facility repeats step 701-705 until the each leaf node is weighted by the total set dissimilarity of the observations of the subject data set that map to this leaf node when compared to the observations of the reference data set that map to this leaf node. An observation maps to the leaf node if the observation has binary, i.e. minor, variable values that are consistent with the path from the root of the tree to the leaf node in question). 
	Furthermore, Bollinger teaches weighting and storing the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the2U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated January 29, 2021respective ones of the stored unique panelist vectors (Bollinger, See [0060], Using the weight information, it is possible to define various filter criteria. For single items and for item aggregates, at least the following filter criteria may be relevant: weight, support times weight (total weight over the entire input data), average weight of the transactions that support the item of aggregate and average weight of the transaction groups that support the item or aggregate. For rule patterns having a body (left hand side) and a head (right hand side), additionally the following filter criteria may be relevant: weight of the rule body, weight of the rule head, support times weight for the rule head, support times weight for the rule body, and accessible additional total weight.  See [0063], This enables that information for all simultaneously evaluated candidates (that is, for a set of similar candidate patterns) can be efficiently modified and stored within one single unsigned integer variable which is reinterpreted as bit field of length N); and discarding remaining ones of the panelist vectors not included in the set of unique panelist vectors and discarding the panelist data to reduce an amount of data to be stored in the at least one memory (Bollinger, See [0115], FIG. 8 shows a flowchart of a method 800 for compressing data comprised in a plurality of transactions. In step 801, statistical measures about the items and possible taxonomy parents are determined. This can be done, for example, using an item hash table storing hash values of the original item identifiers and the frequencies of the items. If taxonomy has been defined, frequencies of all taxonomy parents are calculated and added to the item hash table. In step 802, which is optional, non-frequent items that have no frequent taxonomy parents are discarded).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Eggers and Bollinger because Bollinger teaches methods and apparatus, including computer program products, implementing and using techniques for pattern detection in input data containing several transactions, each transaction having at least one item. Filter conditions for interesting patterns are received, and a first set of filter conditions applicable in connection with generation of candidate patterns is determined. An evaluated candidate pattern is selected as a parent candidate pattern, and evaluation information about the parent candidate pattern is maintained. Child candidate patterns are generated by extending the parent candidate pattern and taking into account the first set of filter conditions. The child candidate patterns are evaluated with respect to the input data together in sets of similar candidate patterns and based on the evaluation information about the parent candidate pattern. At least one child candidate pattern successfully passing the evaluation step is recursively used as a parent candidate pattern (Bollinger, See ABSTRACT) can be utilized by Eggers to reduce the partitioned panelists matrix and to increase system performance.



Regarding claim 16, Eggers teaches a tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least: 
determine an indicator matrix including panelist vectors for panelists based on panelist data associated with the panelists (Eggers, See Figure 5), a first one of the panelist vectors for a first one of the panelists to indicate whether the first one of the panelists: 
	has a first characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility uses various approaches to construct decision trees, including fully-automated approaches such as an exhaustive approach and a progressive Monte Carlo approach, as well as partially-automated approaches such as those that permit a human user to specify a portion of the decision tree. In some embodiments, the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by ; 
	meets a first criterion based on the first characteristic and a second characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility uses various approaches to construct decision trees, including fully-automated approaches such as an exhaustive approach and a progressive Monte Carlo approach, as well as partially-automated approaches such as those that permit a human user to specify a portion of the decision tree. In some embodiments, the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by the nodes of the tree that are on the path from the root node of the tree to the node in question. In particular, each observation is said to map to a single leaf node of the tree); 	
	has a third characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the tree if they satisfy all of the conditions imposed by the nodes of the tree that are on the path from the root node of the tree to the node in question. In particular, each observation is said to map to a single leaf node of the tree); and 
	meets a second criterion based on the third characteristic and a fourth characteristic (Eggers, See [0015], the facility constructs a decision tree that specifies how attribute distributions are to be partitioned for both the reference and subject data sets and adjusts the observations within each partition of the subject data set to produce a meaningful reduction in the total dissimilarity between the adjusted subject data set and the reference data set, such as a maximum reduction. In various embodiments, the facility uses various approaches to construct decision trees, including fully-automated approaches such as an exhaustive approach and a progressive Monte Carlo approach, as well as partially-automated approaches such as those that permit a human user to specify a portion of the decision tree. In some embodiments, the decision tree is a binary tree in which each interior node corresponds to a single attribute, or "variable" and has two children: a first child that corresponds to one proper subset of the possible values of the variable, and a second child that corresponds to all the remaining possible values of the same variable. Respondents, also called "observations," are said to be mapped to a given node of the .
	Eggers teaches the facility decomposes each variable into its complete set of unique binary combinations, where a binary combination maps the variable's categories to create only two categories (Eggers, See [0032]) and does not explicitly disclose identify a set of unique panelist vectors that represent partitions of the panelist data; weight and store the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the 2U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated January 29, 2021 respective ones of the stored unique panelist vectors; and discard remaining ones of the panelist vectors not included in the set of unique panelist vectors and discard the panelist data to reduce an amount of data to be stored in the at least one memory.
	However, Eggers teaches FIG. 4 is a flow diagram showing steps typically performed by the facility in some embodiments to decompose each major variable that is in both the reference and subject data sets into its complete set of unique binary combinations, also called minor variables. The variables contained in the data sets as shown in FIG. 3 are sometimes referred to herein as "major variables." In contrast, as is discussed in greater detail below, the facility treats each of the unique binary combinations into which each major variable is decomposed "minor variable" (Eggers, See [0041]). 
	Hence, Eggers teaches identify a set of unique panelist vectors that represent partitions of the panelist data; weight and store the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the2U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated January 29, 2021respective ones of the stored unique panelist vectors; and discard remaining ones of the panelist vectors not included in the set of unique panelist vectors and discard the panelist data to reduce an amount of data to be stored in the at least one memory (Eggers, See [0044], FIG. 5 is a table diagram showing the result of decomposing a sample major variable into minor variables. FIG. 5 shows major column 303 containing values for the major variable region that corresponds to column 303 as shown in FIG. 3. FIG. 5 further includes minor columns 501-507, each of which contains values for one of the minor variables into which the facility decomposes the major variable region. As an example, minor column 501 contains a 1 for each respondent in the East region, and a 0 for each respondent in the North, South or West region. As another example, column 507 contains a 1 for each respondent in the East region or West region, and a 0 for each respondent in the North region or South region. It is minor columns like these, corresponding to minor variables, that will be included in each interior node of the decision tree later generated by the facility (e.g. the ones are not included are removed). See [0073], FIG. 7 is a flow diagram showing steps typically performed by the facility in order to complete a candidate tree in accordance with step 605 in some embodiments. The facility repeats step 701-705 until the candidate tree can no longer be extended and still satisfy the tree-defining parameters. In step 702, the facility selects a leaf node of the candidate tree, such as by selecting it stochastically. For this selection, each leaf node is weighted by the total set dissimilarity of the observations of the subject data set that map to this leaf node when compared to the observations of the reference data set that map to this leaf node. An observation maps to the leaf node if the observation has binary, i.e. minor, variable values that are consistent with the path from the root of the tree to the leaf node in question). 
	Furthermore, Bollinger teaches weight and store the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the2U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated January 29, 2021respective ones of the stored unique panelist vectors (Bollinger, See [0060], Using the weight information, it is possible to define various filter criteria. For single items and for item aggregates, at least the following filter criteria may be relevant: weight, support times weight (total weight over the entire input data), average weight of the transactions that support the item of aggregate and average weight of the transaction groups that support the item or aggregate. For rule patterns having a body (left hand side) and a head (right hand side), additionally the following filter criteria may be relevant: weight of the rule body, weight of the rule head, support times weight for the rule head, support times weight for the rule body, and accessible additional total weight.  See [0063], This enables that information for all simultaneously evaluated candidates (that is, for a set of similar candidate patterns) can be efficiently modified and stored within one single unsigned integer variable which is reinterpreted as bit field of length N); and discard remaining ones of the panelist vectors not included in the set of unique panelist vectors and discard the panelist data to reduce an amount of data to be stored in the at least one memory (Bollinger, See [0115], FIG. 8 shows a flowchart of a method 800 for compressing data comprised in a plurality of transactions. In step 801, statistical measures about the items and possible taxonomy parents are determined. This can be done, for example, using an item hash table storing hash values of the original item identifiers and the frequencies of the items. If taxonomy has been defined, frequencies of all taxonomy parents are calculated and added to the item hash table. In step 802, which is optional, non-frequent items that have no frequent taxonomy parents are discarded).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Eggers and Bollinger because Bollinger teaches Bollinger, See ABSTRACT) can be utilized by Eggers to reduce the partitioned panelists matrix and to increase system performance.

 Regarding claims 17-20, the instant claims are program claims which correspond to the system claims 2-5 above, therefore they are rejected for the same reason as set forth above.

Claims 6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Bollinger as applied to claims 1, 9 and 16 above, and further in view of Gruenwald (US Patent No. 6,424,969 B1), hereinafter “Gruenwald”.
	Regarding claim 6, Eggers in view of Bollinger does not explicitly disclose the apparatus of claim 5, further including a panelist sorter to sort the panelists into groups corresponding to the panelist labels assigned to the panelists. 
Gruenwald teaches the apparatus of claim 5, further including a panelist sorter to sort the panelists into groups corresponding to the panelist labels assigned to the panelists (Gruenwald, See column 10 lines 39-53).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Eggers and Bollinger and Gruenwald because Gruenwald teaches a system and method for organizing raw data from one or more sources.  The content of the raw data is converted into an appropriate number system and stored in a format that facilitates the use of efficient mathematical operations.  The number system is selected to handle each of the various elements, characters, or other representative indicia found in the raw data.  Furthermore, the number system is selected so that the numerical data retains semantic significance with respect to the raw data.  Once converted into the numeric format, the data is processed using various techniques to extract the best information from the raw data into a distilled database (Gruenwald, See ABSTRACT) can be utilized by Eggers and Bollinger to sort the partitioned panelists and to increase system performance.
 
Regarding claims 14 and 21, the instant claims are method and program claims which correspond to the system claim 6 above, therefore they are rejected for the same reason as set forth above.

Conclusion
Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168